Appeal by the defendant from three judgments of the Supreme Court, Kings County (Gerges, J.), all rendered March 5, 1993, convicting him of murder in the second degree under Indictment No. 325/92, criminal sale of a controlled substance in the third degree under Indictment No. 9706/91, and criminal possession *640of a weapon under Indictment No. 11522/91, upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
Contrary to the defendant’s contention, the absence of a complete factual recitation of the underlying facts does not require reversal of the convictions where, as here, the record plainly establishes that the defendant knowingly and intelligently pleaded guilty, following discussion with counsel (see, People v Dexter, 135 AD2d 648; People v Lopez, 71 NY2d 662). Bracken, J. P., Balletta, Ritter, Pizzuto and Florio, JJ., concur.